PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,371,707
Issued: June 21, 2016
Application No. 15/049,416
Filed: 22 Feb 2016
For: TRANSPORTABLE SEPARATOR FOR SEPARATING PARTICULATE MATTER FROM A MIXTURE CONTAINING OIL, WATER, AND PARTICULATE MATTER
:
:
:
:	DECISION ON PETITION
:
:
:
:


The above identified-application has been directed to the Office of Petitions for consideration of the petition under revive under 37 CFR 1.137(a) filed July 8, 2022.

The petition under 37 CFR 1.137(a) is DISMISSED.

The instant petition matured into U.S. Patent No. 9371707 on June 21, 2016. Accordingly, the provisions of 37 CFR 1.137(a) are not applicable to the instant patent.

It is noted that the instant patent expired on June 21, 2020 for failure to timely remit the 3.5-year maintenance fee. Petitioner may wish to consider filing a petition to reinstate the patent pursuant to 37 CFR 1.378(b). Petitioner is advised as a courtesy that a petition to accept the unintentionally delayed payment of a maintenance fee under 35 USC 4(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee forth in 37 CFR 1.17(m).

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		U. S. Patent and Trademark Office
			Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

The centralized facsimile number is (571) 273-8300.

Via EFS-Web

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions